Citation Nr: 0333642	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On June 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
1.	This veteran is seeking service connection for 
PTSD.  We have requested verification of the 
veteran's stressors from Headquarters, U.S. Marine 
Corps, who sent available information but referred 
us to the Marine Corps Historical Center for unit 
histories.  Therefore, please request unit 
histories from the Marine Corps Historical Center, 
History and Museums Division, Building 58, 
Washington Navy Yard, Washington, DC   20374-0580 
for the following units.  Please include a copy of 
the veteran's stressor statement and copies of his 
service personnel records for reference.
MB, NAD Oahu, Hawaii for the periods of time
?	April to June 1961
?	July to September 1961
?	October to December 1961
?	March to June 1963
Marine Barracks, Naval Ammunition Depot, Oahu, 
Hawaii for the periods of time
?	January to March 1962
?	April to June 1962
?	July to September 1962
?	October to December 1962
?	January to March 1963
?	April to June 1963
HqCo, HqBn, 2nd MarDiv, FMF, Camp Lejeune, NC for 
the periods of time
?	July to September 1963
?	October to December 1963
?	January to March 1964
?	April to June 1964
2.  Request Morning Reports from Director, National 
Personnel Records Center, ATTN:  NCPMR-O, 9700 Page 
Ave., St. Louis, MO  53132 for the following units.  
Please include a copy of the veteran's stressor 
statement and copies of his service personnel records 
for reference.
MB, NAD Oahu, Hawaii for the periods of time
?	April to June 1961
?	July to September 1961
?	October to December 1961
?	March to June 1963
Marine Barracks, Naval Ammunition Depot, Oahu, 
Hawaii for the periods of time
?	January to March 1962
?	April to June 1962
?	July to September 1962
?	October to December 1962
?	January to March 1963
?	April to June 1963
HqCo, HqBn, 2nd MarDiv, FMF, Camp Lejeune, NC for 
the periods of time
?	July to September 1963
?	October to December 1963
?	January to March 1964
?	April to June 1964

3. After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


